internal_revenue_service number release date index numbers --------------------------------- ------------------------------------------------------------ ------------- ------------------------------------------------------------ ---------------------------- ------------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-137475-05 date date trust -------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---- ----------------------- --------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- ----------------------- ------------------------ trust a ------------------------------------------------------------------------------------------------------------- trust b ------------------------------------------------------------------------------------------------------------- a b n d1 d2 d3 trustee foundation --------------------------------- -------------------------- --------------------- ------------------- ---- ------------------------------------------- ----------------------- --------------- ----------------------------------- plr-137475-05 foundation b state dear ------------------ requesting the following rulings regarding a proposed division of trust a charitable_remainder_unitrust into two separate trusts trust a and trust b this letter responds to a letter dated date submitted on behalf of trust the division of trust into trust a and trust b will not cause trust trust a or trust b to fail to qualify as a charitable_remainder_trust under sec_664 of the internal_revenue_code the proposed division of trust pursuant to divorce into trust a and trust b will not result in taxable_income to a or b under sec_1041 the proposed division of trust into trust a and trust b will not cause the recognition of taxable gain_or_loss to trust trust a_trust b or the trustee of the respective trusts under sec_1001 the division of the interests of a and b in trust into trust a and trust b will not be subject_to gift_tax as to a or b because the division is a transfer of property pursuant to a divorce under sec_2516 trust a and trust b will not be treated as newly created organizations the aggregate tax benefits of trust under sec_507 will carry over to trust a and trust b in proportion to the amount of trust’s assets transferred to trust a and trust b subject_to any liability trust has under chapter of the code to the extent not already satisfied by trust if reasonable in amount payment from trust assets of legal fees and other expenditures incurred by trust to effectuate the division of trust will not constitute an act of self-dealing under sec_4941 nor will it constitute taxable_expenditures under sec_4945 facts according to the information submitted on d1 during her marriage to b a established trust a charitable_remainder_unitrust described in sec_664 trust is irrevocable and governed by the laws of state trustee is trust’s trustee trust provides that in each taxable_year of trust a unitrust_amount equal to n plr-137475-05 percent of the net fair_market_value of trust’s assets as determined on the first day of each taxable_year is to be made to a during her lifetime and after her death to b for his lifetime after the death of the survivor of a or b trust’s assets will be distributed to foundation under article ii a of the trust instrument a reserves the power exercisable only by her will to revoke b’s interest in trust under article ii c of the trust instrument a reserves the power by will or written instrument to change the charitable_beneficiary provided the charitable_beneficiary selected is described in sec_170 sec_2055 and sec_2522 on or about d2 a commenced an action to dissolve the marriage the divorce became final under a judgment of dissolution of marriage on d3 by the terms of the marital settlement agreement a and b propose to divide trust into two separate trusts trust a and trust b each of which is intended to qualify as a charitable_remainder_unitrust under sec_664 as proposed there will be a pro_rata division of all the assets in trust with percent of each asset being transferred into each of trust a and trust b a will be the sole income_beneficiary of trust a and foundation will be the designated charitable_remainder beneficiary of trust a b will be the sole income_beneficiary of trust b and foundation b will be the designated charitable_remainder beneficiary of trust b payments will be made to the beneficiaries from each trust in an amount equal to n percent of the net fair_market_value of the trust assets determined as of the first day of each taxable_year trust a and trust b will make payments to their respective income_beneficiary for each beneficiary’s lifetime and on the death of the respective income_beneficiary the trust assets will be distributed to the designated charitable_beneficiary neither a nor b will retain a survivorship interest in the other person’s trust a and b reserve the power to change the charitable_remainder beneficiary of their respective trusts trustee will be the trustee of trust a and trust b ruling sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for plr-137475-05 such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust based on the information provided and the representations made the division of trust into two separate trusts will not cause trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 of the code if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite in this case prior to the divorce a owned the entire unitrust income_interest in trust and b had no present_interest in either the income or corpus of trust b had at most a future contingent_interest in trust that is b would have a right to an interest plr-137475-05 only if a dies without exercising her testamentary power to terminate b’s interest in trust after the partition of trust pursuant to the marital settlement agreement a’s interest decreases to a n percent unitrust_amount determined by reference to the percent of the assets of trust deposited into trust a and b’s interest becomes immediate and possessory equal to a n percent unitrust_amount determined by reference to the percent of the assets of trust deposited into trust b consequently because after the partition of trust a’s interest declines significantly and b’s interest increases significantly a and b will enjoy legal entitlements that are materially different in_kind or extent from those enjoyed prior to the division of trust accordingly gain_or_loss would be realized and recognized to a and b under sec_1001 unless another section of the code provides for nonrecognition in such case see sec_1_1001-1 sec_1041 provides that no gain_or_loss will be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or former spouse if the transfer is incident to the divorce under sec_1041 for purposes of subtitle a the transferee is treated as having acquired the property by gift from the transferor with a carryover_basis from the transferor sec_1041 was added to the code by sec_421 of the tax_reform_act_of_1984 1984_act pub_l_no it provides a broad non-recognition rule for transfers of property between spouses and former spouses the house report accompanying the 1984_act expresses the intent of congress behind sec_1041 furthermore in divorce cases the government often gets whipsawed the transferor will not report any gain on the transfer while the recipient spouse when he or she sells is entitled under the 370_us_65 rule to compute gain_or_loss by reference to a basis equal to the fair_market_value of the property at the time received the committee believes that to correct these problems and make the tax laws as unintrusive as possible with respect to relations between spouses the tax laws governing transfers between spouses and between former spouses should be changed the bill provides that the transfer of property to a spouse incident to a divorce will be treated for income_tax purposes in the same manner as a gift gain including recapture_income or loss will not be recognized to the transferor and the transferee will receive the property at the transferor s basis thus plr-137475-05 uniform federal_income_tax consequences will apply to these transfers notwithstanding that the property may be subject_to differing state property laws h_r rep no 98th cong 2d sess part pincite ahouse report we note that for purposes of subtitle a the income_tax sec_1041 specifically provides for the nonrecognition_of_gain_or_loss on any transfer of property incident_to_divorce the broad application of sec_1041 is consistent with the above legislative_history and applies nonrecognition principles to transfers of property between divorcing spouses if related to the divorce specifically with respect to the divorce-related transfers of annuities and beneficial interests in trusts the above legislative_history states awhere an annuity is transferred or a beneficial_interest in a_trust is transferred or created incident_to_divorce_or_separation the transferee will be entitled to the usual annuity treatment including recovery_of the transferor s investment_in_the_contract under sec_72 or the usual treatment as the beneficiary of a_trust by reason of sec_682 id in our view this statement of congressional intent supports nonrecognition treatment to the facts of this case under sec_1041 prior to divorce a received annual unitrust payments from trust b did not receive anything pursuant to the settlement agreement trust will be partitioned into two equal trusts one for the benefit of a and one for the benefit of b consequently a in essence is transferring incident_to_divorce one-half of a’s former interest in trust to b consistent with the above legislative_history we conclude that sec_1041 will apply to the transfer therefore for purposes of the income_tax no gain_or_loss will be recognized by a on the transfer of one-half of a’s interest in trust to b and b receives that interest as a gift with a carryover_basis from a pursuant to sec_1041 ruling a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on the partition see revrul_56_437 1956_2_cb_507 accordingly the pro_rata partition of trust into trust a and trust b will not result in the recognition of gain_or_loss to trust trust a_trust b or the trustee of the respective trusts under sec_1001 plr-137475-05 ruling sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the calendar_year sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2516 provides that where a husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the year period beginning on the date year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth in this case a and b entered into a marital settlement agreement relative to their marital and property rights on d2 on d3 a and b’s divorce became final under a judgment of dissolution of marriage d3 is a date less than years after d2 accordingly based on the facts submitted and representations made we conclude that the transfer of property interests in trust upon its division into trust a and trust b made pursuant to the marital settlement agreement will be deemed to be transfers made for full and adequate_consideration in money or money’s worth and therefore will not be subject_to gift_tax ruling sec_5 and under sec_4947 sec_507 applies to certain split interest trusts trusts with both charitable and non-charitable beneficiaries as if they were private_foundations accordingly since trust trust a and trust b are split-interest_trusts they are subject_to the rules of sec_507 sec_4941 and sec_4945 sec_507 provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 plr-137475-05 sec_507 imposes a termination_tax equal to certain defined amounts which are generally the lower_of the aggregate tax_benefit resulting from the tax- exempt status or the fair_market_value of the assets sec_507 provides that in the case of the transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_1_507-3 provides in part that as used in sec_507 the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 provides that the term significant disposition of assets means the transfer of percent or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 and i provides in substance that in the transfer of assets from one private_foundation to one or more private_foundations in a sec_507 transfer each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor’s aggregate tax_benefit within the meaning of sec_507 in proportion to the assets transferred to each sec_1_507-3 provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability under sec_1_507-3 if a private_foundation transfers all of its assets to one or more private_foundations effectively controlled by the same persons that effectively control the transferor the transferee foundations are treated as though they were the transferor for purposes of sec_4945 disqualified_person and a private_foundation indirect transfer to or for the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 provides that the term self dealing means any direct or sec_4941 imposes an excise_tax on each act of self-dealing between a sec_4945 imposes an excise_tax on a private foundation’s making of any plr-137475-05 taxable_expenditure under sec_4945 under sec_4945 the term taxable_expenditure includes a grant to a private_foundation unless the grantor exercises expenditure_responsibility in accordance with sec_4945 sec_4946 provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust the foundation_manager including a trustee and the members of the family of those individuals provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence revrul_2002_28 2002_1_cb_941 provides that when a private_foundation transfers all of its assets to other foundations in a sec_507 transfer there are no expenditure_responsibility requirements under sec_4945 or h with respect to the transfers because the transferee foundations are treated as the transferor sec_53_4945-6 of the foundation and similar excise_taxes regulations trust is a split-interest trust described in sec_4947 and therefore treated generally as if it were a private_foundation and subject_to sec_507 termination rules the proposed transfer of percent of trust’s assets under the prevailing divorce proceedings to trust a and trust b will qualify as transfers meeting the requirements of sec_1_507-3 and ii accordingly under sec_1_507-3 trust a and trust b will not be treated as a and b are disqualified persons with respect to trust the only interest that newly created private_foundations further these trusts shall under sec_1_507-3 succeed to the aggregate tax_benefit of the transferor organization trust on a pro_rata basis determined by the fair_market_value of the assets under sec_1_507-3 the assets will be subject_to any liability that trust may have under chapter either a or b had in trust was the payment of the unitrust_amount under the provisions of sec_664 a and b have exchanged a unitrust and a contingent survivor’s unitrust_interest payment in trust for a full unitrust payment in a_trust having fewer assets namely percent of the assets of trust prior to its division thus they are in the aggregate likely to receive the same unitrust payment as before therefore no self- dealing transaction occurs under sec_4941 since the transferee trusts are treated as the transferor trust rather than plr-137475-05 recipients of expenditure_responsibility grants there are no expenditure_responsibility requirements that must be exercised by trust under sec_4945 or h with respect to the transfers see revrul_2002_28 under sec_53_4945-6 legal and other expenses_incurred by trust to implement the division of the assets of trust assuming such expenses are incurred in the good_faith belief that they are reasonable and consistent with ordinary care and prudence will not constitute taxable_expenditures under sec_4945 therefore if reasonable in amount payment from trust assets of legal fees and other expenditures incurred by trust to effectuate the division of trust will not constitute an act of self-dealing under sec_4941 nor will it constitute taxable_expenditures under sec_4945 caveats except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in particular sec_61 specifically no opinion is expressed concerning whether trust qualifies as a charitable_remainder_trust under sec_664 or whether trust a or trust b each will qualify as a charitable_remainder_trust under sec_664 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to trust’s authorized representative sincerely s mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures cc a copy of this letter a copy for sec_6110 purposes
